DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  Claim 1 (requires the range of 0 < G/T ≤0.5, where 0 is not included. Claims 2 and 3 claim the ratio G/T ≤0.2, 0.002 for claim 3, without establishing a lower limit. An electrode having the same width as that of the crystal would yield to G=0 and therefore the ratio G/T=0 would satisfy the relationship recited in claims 2 and 3 since the lower limit has not been established. The examiner suggests amending the claims to include the lower limit to avoid confusion. Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art of Record fail to teach or suggest alone or in obvious combination, all of the features of the applicants’ invention as claimed in the independent claim 1. Specifically, the Prior Art does not teach structural arrangement of the crystal vibration element wherein the ratio G/T is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naito discloses an AT-cut resonator vibrating in thickness shear vibration mode. Okazaki shows a gallium phosphate crystal, vibrating in thickness shear vibration mode and including electrodes formed along the entire width in the traverse direction of the piezoelectric substrate. Sugimoto discloses a LN/LT vibrator with electrodes exciting thickness shear vibrations and electrodes formed along the entire width of the vibrator.
This application is in condition for allowance except for the following formal matters: 
- Objection to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached on M-Th 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. SAN MARTIN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        



March 23, 2021